Exhibit 10.78

February 16, 2011

 

  Re: Effect of Retirement on Unvested Equity Awards; Transition Services

Reference is hereby made to the Employment Agreement dated February 6, 2006, as
amended by the Amendment dated January 21, 2008 and the Second Amendment dated
November 21, 2008 (collectively, the “Employment Agreement”), by and between
Neutral Tandem, Inc. (the “Company”) and Rian J. Wren (“I” or “me”). Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Employment Agreement.

Section 6.3.1 of the Employment Agreement provides that if I notify the Company
of the termination of my employment prior to February 12, 2012 (with such
termination effective at any time on or after February 6, 2011), then all
unvested Equity Awards will vest on the later of the date of the applicable
notice or December 1, 2010.

In connection with my voluntary resignation without Good Reason, this letter
confirms our agreement that “the date of the applicable notice” within the
meaning of Section 6.3.1 of the Employment Agreement is March 31, 2011, and that
all unvested Equity will vest in accordance with that section, notwithstanding
the last sentence of Section 6.3.1, which requires that I provide the Company
with 90 days notice of my decision to leave the Company as its chief executive
officer.

This letter also confirms that I will provide reasonable transition services to
the Company’s new chief executive officer from April 1, 2011 through
December 31, 2011. Examples of the Services include: providing advice on
specific transactions, service offerings and making presentations to various
regulatory bodies, such as the Federal Communications Commission or a state
public utilities commission.

Reference is also made to a grant of restricted stock made to me on November 9,
2010 totaling 125,000 shares (the “2010 Grant”). As of today’s date, all 125,000
shares of the 2010 Grant are unvested. In connection with my voluntary
resignation without Good Reason and my agreement to continue serving on the
Company’s Board of Directors, this letter confirms that I will forfeit 93,750 of
the unvested shares of restricted stock from the 2010 Grant and the remaining
31,250 shares of restricted stock from the 2010 Grant will vest immediately on
March 31, 2011 (the “Vested Equity”).

Notwithstanding anything contained in the Company’s Amended and Restated 2007
Equity Incentive Plan or any applicable equity award agreement to the contrary,
in the event that I do not provide the Services described in the fourth
paragraph of this letter (a) any unsold portion of the Vested Equity shall be
immediately forfeited and returned to the Company without additional
consideration, and (b) to the extent that I received any profit from the sale of
any shares of the Vested Equity in the three months prior to the date of any
failure to perform the Services, I will promptly repay to the Company any profit
received pursuant to such sale.



--------------------------------------------------------------------------------

Please countersign in the space indicated below to acknowledge the Company’s
acceptance of, and agreement to, the foregoing.

 

Very truly yours, /s/ Rian J. Wren Rian J. Wren

Accepted and agreed:

 

Neutral Tandem, Inc. By:   /s/ Robert M. Junkroski   Name:     Robert M.
Junkroski   Title:   Chief Executive Officer